Digitally signed
                                                                            by Reporter of
                                                                            Decisions
                                                                            Reason: I attest
                         Illinois Official Reports                          to the accuracy
                                                                            and integrity of
                                                                            this document
                                Supreme Court                               Date: 2021.02.05
                                                                            15:45:22 -06'00'



                          People v. Roddis, 2020 IL 124352




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. RYAN
Court:               M. RODDIS, Appellee.



Docket No.           124352



Filed                January 24, 2020
Rehearing denied     March 23, 2020



Decision Under       Appeal from the Appellate Court for the Fourth District; heard in that
Review               court on appeal from the Circuit Court of Macon County, the Hon.
                     Thomas E. Griffith, Judge, presiding.



Judgment             Appellate court judgment reversed.
                     Circuit court judgment affirmed.


Counsel on           Kwame Raoul, Attorney General, of Springfield (Jane Elinor Notz,
Appeal               Solicitor General, and Michael M. Glick and Michael L. Cebula,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.

                     James E. Chadd, State Appellate Defender, John M. McCarthy,
                     Deputy Defender, and Ryan R. Wilson, Assistant Appellate Defender,
                     of the Office of the State Appellate Defender, of Springfield, for
                     appellee.
     Justices                  JUSTICE GARMAN delivered the judgment of the court, with
                               opinion.
                               Chief Justice Burke and Justices Thomas, Kilbride, Karmeier, Theis,
                               and Neville concurred in the judgment and opinion.



                                               OPINION

¶1        Following a bench trial in the circuit court of Macon County, defendant, Ryan Roddis, was
      convicted of aggravated domestic battery (720 ILCS 5/12-3.2(a)(1), 12-3.3(a) (West 2010))
      and sentenced to six years in prison. Defendant filed a pro se motion for reduction of his
      sentence that also alleged ineffectiveness of his trial counsel. That motion was dismissed as
      untimely.
¶2        On appeal, defendant argued, inter alia, that the trial court erred in dismissing his pro se
      posttrial claim of ineffective assistance of counsel without conducting a hearing in compliance
      with People v. Krankel, 102 Ill. 2d 181 (1984). The appellate court upheld defendant’s
      conviction and sentence yet remanded to the trial court to conduct a hearing in accordance with
      Krankel.
¶3        On remand, the trial court conducted what it deemed a “pre-inquiry Krankel hearing” to
      determine if the allegations were founded, at which point the court would appoint separate
      counsel and proceed to a “full-blown” Krankel hearing. The court conducted a hearing with
      defendant and his previous counsel, giving defendant the opportunity to elaborate on his
      allegations and subsequently allowing counsel to respond based on their representation of
      defendant. Ultimately, the court ruled that the allegations did not establish ineffective
      assistance of counsel.
¶4        Defendant appealed, asserting that the trial court erred in addressing the merits of his claim
      beyond determining whether to appoint new counsel for further proceedings. The appellate
      court, finding that the trial court should not have decided the merits of defendant’s claim at
      that initial hearing, reversed and remanded. 2018 IL App (4th) 170605. For the reasons that
      follow, we reverse the judgment of the appellate court and affirm the judgment of the trial
      court.

¶5                                         BACKGROUND
¶6                                     Defendant’s Bench Trial
¶7        In June 2012, the State charged defendant with aggravated domestic battery (720 ILCS
      5/12-3.3 (West 2010)), alleging that he pushed Meghan Collins’s head into a door and struck
      her, resulting in a laceration requiring stitches. Defendant, initially represented by Phillip
      Tibbs, fired Tibbs six months before trial and ultimately retained Baku Patel as counsel.
¶8        At the 2013 bench trial, the State called Collins, who testified that in June 2012 she and
      defendant were living together when an argument ensued. When Collins asked defendant to
      leave, he responded by picking up a couch pillow and attempting to throw it out the apartment’s
      front door. Collins pushed the cushion out of defendant’s hands. Defendant then pushed
      Collins’s head, which struck the corner of the apartment door, resulting in a laceration. Collins


                                                  -2-
       called the police and was eventually taken to the hospital, where staples were used to close the
       head laceration.
¶9         Decatur police officer Scott Bibby responded to Collins’s apartment the day of the incident.
       He testified that defendant told him that, during the argument, defendant threw a couch cushion
       at Collins’s head to get her to stop yelling, which accidentally hit Collins, knocking her head
       into the door. Collins told Bibby that defendant punched her in the head.
¶ 10       An emergency room physician testified that she treated Collins with three staples to close
       a two-inch laceration to the head, which Collins reported was caused by someone grabbing her
       head and hitting it against a door.
¶ 11       Although Collins originally told police that defendant struck her in the head multiple times,
       through cross-examination she admitted that was untrue, as defendant had only pushed her
       head once. She also testified that, since the incident, she had communicated with defendant via
       phone, text messages, and e-mails and told him she believed that he did not intend to hit her
       head against the door or cause her injury. Collins additionally admitted via cross-examination
       that she was currently being charged with filing a false police report in an unrelated matter.
¶ 12       Defendant testified that Collins wanted him to leave the apartment and started throwing his
       belongings out the front door. In response, he decided to throw his couch outside and grabbed
       a seat cushion to toss it out the door. The cushion struck Collins instead, causing the injury.
       He testified that he never intended to harm Collins and he never pushed her head into the door.
¶ 13       Patel asked defendant on direct examination if Collins had contacted him since the incident.
       Defendant responded that Collins contacted him “all the time,” including threatening to testify
       against him unless he gave her money. Defendant testified that Collins’s texts also included
       her admission that she thought the injury was an accident.
¶ 14       The trial court found defendant guilty of aggravated battery, sentencing him to six years in
       the Illinois Department of Corrections.

¶ 15                                           First Appeal
¶ 16       Defendant subsequently filed a pro se motion for reduction of sentence that also alleged
       ineffective assistance of counsel. The trial court denied the motion as untimely.
¶ 17       Defendant appealed, arguing that (1) the evidence was insufficient to prove him guilty
       beyond a reasonable doubt and (2) the trial court erred by dismissing his pro se posttrial claims
       of ineffective assistance of counsel without addressing them. The appellate court affirmed
       defendant’s conviction and sentence but remanded for a hearing on defendant’s claims of
       ineffective assistance of counsel in compliance with Krankel and its progeny. 2016 IL App
       (4th) 160631-U.

¶ 18                                     Proceedings on Remand
¶ 19       On remand, the trial court appointed public defender Rodney Forbes to represent defendant
       during Krankel proceedings to consider the claims of ineffective assistance of counsel and set
       a date for a “pre-inquiry Krankel hearing.” Forbes, however, noted that he was not normally
       appointed at a pre-Krankel inquiry. He also notified the court about a potential conflict of
       interest because he briefly represented Collins in an unrelated but contemporaneous case. The



                                                   -3-
       court allowed Forbes to withdraw over defendant’s objection, finding it was unnecessary to
       appoint counsel until after the court had conducted the preliminary Krankel inquiry.
¶ 20       The trial court scheduled a hearing, at which time it stated it would examine defendant’s
       allegations and, if the allegations against counsel were “well-grounded,” the court would then
       reappoint Forbes or another attorney to represent defendant.

¶ 21                                       January 2017 Hearing
¶ 22        At the “pre-inquiry Krankel hearing,” defendant, Tibbs, Patel, and the State were present.
       The trial court again explained that it would allow defendant to elaborate on his allegations of
       ineffective counsel, allow either of his attorneys to respond where appropriate, and then
       determine the validity of the claims. The court noted that, “if the allegations are denied, I’ll
       probably go ahead and appoint you counsel” to “deal with the rest of your motion for reduction
       of sentence.” Conversely, if the court concluded the allegations had possible merit, it would
       appoint separate counsel and “proceed to a full-blown Krankel hearing.”
¶ 23        Defendant primarily alleged ineffective assistance of his trial counsel for failure to impeach
       Collins with various text messages. The text messages to defendant indicated that Collins
       believed the incident was an accident and offered to speak to Patel or testify in a certain manner
       if defendant paid Collins $1000.
¶ 24        Patel responded that he got Collins to admit on cross-examination that she believed
       defendant did not knowingly harm her and that she specifically used the word “accident.” He
       explained that, once Collins testified that she believed the degree of harm she sustained was
       accidental, there was nothing to impeach. He also noted that he cross-examined Collins about
       falsely telling police that defendant punched her.
¶ 25        Defendant also alleged that Tibbs “tricked” him into waiving his jury trial, by indicating
       that counsel personally knew the trial judge and could get his charges lowered once the jury
       trial was waived. Tibbs denied ever making such representations.
¶ 26        At the conclusion of the hearing, the trial court determined that defendant’s allegations did
       not amount to ineffective assistance of counsel and thus would “not proceed to a full Krankel
       hearing.” The court then explained that it would appoint counsel to represent defendant on his
       remaining claims in the motion to reconsider sentence, which it ultimately denied.

¶ 27                                          Second Appeal
¶ 28       Defendant again appealed, arguing that the trial court erred by addressing the final merits
       of his ineffective assistance of counsel claim instead of determining whether his case suffered
       from “possible neglect” and appointing new counsel to address the merits going forward. The
       appellate court agreed, finding that a trial court cannot reach the merits of an ineffective
       assistance claim in a Krankel hearing but can only determine whether it is appropriate to
       appoint new counsel to investigate those claims when “possible neglect” has been
       demonstrated.
¶ 29       The appellate court reversed and remanded with directions to appoint new counsel. 2018
       IL App (4th) 170605, ¶ 102. This court granted the State’s petition for leave to appeal. Ill. S.
       Ct. R. 315 (eff. July 1, 2018).



                                                    -4-
¶ 30                                           ANALYSIS
¶ 31       We are presented with the question of whether, upon a defendant’s pro se posttrial
       allegations of ineffective assistance of counsel triggering the trial court’s duty to conduct a
       Krankel inquiry, the court may properly consider both the factual and legal merits of the claim
       in its determination whether to appoint the defendant new counsel. The State challenges the
       appellate court’s determination that trial courts should only consider the factual merits of a
       defendant’s pro se allegations of ineffective assistance of counsel. Defendant maintains that
       the court erred by considering the legal merits of the ineffective assistance of counsel claim
       during the preliminary Krankel inquiry.

¶ 32                                           Krankel Inquiries
¶ 33       The issue of whether the trial court properly conducted a preliminary Krankel inquiry
       presents a legal question that we review de novo. People v. Jolly, 2014 IL 117142, ¶ 28.
¶ 34       A pro se posttrial motion alleging ineffective assistance of counsel is governed by the
       common-law procedure developed by this court in Krankel, 102 Ill. 2d 181, and refined by its
       progeny. People v. Ayres, 2017 IL 120071, ¶ 1. The procedure encourages the trial court to
       fully address these claims and thereby narrow the issues to be addressed on appeal. People v.
       Jocko, 239 Ill. 2d 87, 91 (2010).
¶ 35       Under the common-law procedure, a pro se defendant is not required to file a written
       motion but need only bring his or her claim to the trial court’s attention. Ayres, 2017 IL 120071,
       ¶ 11. New counsel is not automatically appointed in every case when a defendant presents a
       pro se posttrial motion alleging ineffective assistance of counsel. People v. Moore, 207 Ill. 2d
       68, 77 (2003). Rather, when a defendant makes such a claim, the court should first examine
       the factual basis of the defendant’s claim. Id. at 77-78. If the court determines that the claim
       lacks merit or pertains only to matters of trial strategy, then the court need not appoint new
       counsel and may deny the pro se motion. Id. at 78. However, if the allegations show possible
       neglect of the case, new counsel should be appointed. Id.
¶ 36       New counsel would then represent the defendant at the hearing on the pro se ineffective
       assistance of counsel claim. Appointed counsel can independently evaluate the claim and avoid
       the conflict of interest that trial counsel would have in trying to justify his or her own actions
       contrary to the defendant’s position. Id. (citing People v. Chapman, 194 Ill. 2d 186, 230
       (2000)).
¶ 37       In arriving at its holding in this case, the appellate court observed that numerous courts
       have misinterpreted how to conduct Krankel hearings and the proper procedures required when
       a defendant raises a pro se posttrial claim of ineffective assistance of counsel. 2018 IL App
       (4th) 170605, ¶ 43 (“[T]he trial court misunderstood both the purpose of a Krankel hearing and
       how one should be conducted. Because we have seen too many cases in which trial courts
       suffer from the same confusion, we believe a thorough discussion of Krankel hearings might
       be helpful.”). Both acknowledging this possibility and recognizing the abundance of this
       court’s decisions that have contributed to the refinement of the Krankel procedure, we will
       limit our analysis to consideration of our opinions applicable to the matters at issue.




                                                   -5-
¶ 38                          The Factual or Legal Merits of a Krankel Claim
¶ 39       The State contends that it is settled law that trial courts may indeed consider the merits of
       a defendant’s pro se allegations of ineffective assistance of counsel in their entirety at the
       preliminary inquiry stage of the Krankel proceedings. The State cites various cases that hold
       that a trial court does not appoint new counsel when the defendant’s claim “lacks merit.” See
       Jocko, 239 Ill. 2d at 92 (stating new counsel need not be appointed if “ ‘the claim lacks merit’ ”
       (quoting Moore, 207 Ill. 2d at 78)); People v. Simms, 168 Ill. 2d 176, 199 (1995) (stating new
       counsel is unnecessary if defendant’s claim “is meritless”); People v. Sims, 167 Ill. 2d 483,
       518 (1995) (concluding new counsel need not be appointed if “there is no validity to the
       defendant’s claim”).
¶ 40       The State posits that this terminology necessarily contemplates a court’s consideration of
       both the factual and legal merits of the claim prior to the determination of whether to appoint
       new counsel. In support, it lists a number of cases, yet it relies primarily on this court’s decision
       in Chapman. We agree that Chapman is particularly illuminating to the present issue. In that
       case, the defendant, Reginald Chapman, was charged with first degree murder, aggravated
       kidnapping, and concealment of a homicidal death in the killings of Angela Butler, his former
       paramour, and Christopher Butler, their shared infant son. Separate juries found the defendant
       guilty of first degree murder on each count. Chapman, 194 Ill. 2d at 196-97.
¶ 41       The State’s evidence at trial revealed that the victims’ bodies were recovered by police
       floating in the Calumet Sag Channel in Alsip, Illinois, and bound to free weights of varying
       sizes by orange and black electrical cord. The last person to see Angela and Christopher alive
       testified that the defendant approached their car as they waited for family in a local grocery
       store parking lot. After Angela gave the infant to the defendant, he shoved her into his car. Her
       companion asked where they were going and noted that Angela seemed frightened and the
       defendant seemed upset. Id. at 198-99.
¶ 42       Pursuant to the murder investigation, police arrived at the defendant’s apartment, where he
       was with his current girlfriend. The defendant initially denied owning any weight-lifting
       equipment, then told officers he recently sold the equipment to an individual named “Foy.”
       The defendant subsequently told police he had given the equipment to his brother. Id. at 199.
¶ 43       After waiving his Miranda rights (see Miranda v. Arizona, 384 U.S. 436 (1966)), the
       defendant made a statement to an assistant state’s attorney that he and Angela had argued,
       culminating with him striking her with his hand, fist, and a baseball bat. He additionally stated
       that he put Angela in the Calumet Sag Channel and cried when asked where Christopher was.
       At trial, his current girlfriend also testified that, upon entering the defendant’s apartment the
       day after Angela’s disappearance, certain items were missing, including a long orange and
       black electrical cord and his weight-lifting equipment. Evidence recovered from the
       defendant’s car included a pair of infant shoes and a blanket, both splattered with blood, and a
       baseball bat. The genetic material extracted from the blood matched that of Angela Butler.
       Chapman, 194 Ill. 2d at 200-01.
¶ 44       Following the jury’s convictions, the defendant filed a pro se posttrial motion alleging,
       inter alia, ineffective assistance of trial counsel during both trial and sentencing. The defendant
       specifically argued that the attorneys were ineffective in “ ‘failing to provide competent
       representation, failing to act with reasonable diligence, and [for engaging in] conduct involving
       dishonesty, fraud, deceit, and misrepresentation.’ ” Id. at 228.


                                                     -6-
¶ 45       The trial court, after receiving the defendant’s pro se motion, repeatedly inquired as to the
       precise allegations of ineffectiveness. Defendant ultimately stated that trial counsel should
       have checked his phone and bank records from the day that Angela and Christopher
       disappeared. Despite testimony from Angela’s companion as to what he witnessed firsthand,
       the defendant contended that his phone and bank records could show that, on the day of the
       victims’ disappearance, he was “ ‘at a cash station *** withdrawing money.’ ” Id. at 229. When
       the court asked what that would prove, the defendant replied it would show that “ ‘if I was at
       a cash station or the house instead of traveling throughout the whole state searching for
       someone and preconceiving a crime to the victim that I don’t even know where they’re at in
       the first place.’ ” Id. The court denied the pro se posttrial motion. In reviewing counsel’s
       performance and finding it effective, the court stated that the defendant’s proffered evidence
               “ ‘would not alter the *** verdict of guilty in this particular case, because the evidence
               was overwhelming in this particular case. And as far as the mitigation and aggravation,
               it would not alter my opinion, based on the facts and circumstances of the case,
               considering both the aggravation and mitigation, that the death sentence is the
               appropriate sentence in this particular case.’ ” Id.
¶ 46       On appeal, the defendant argued that the trial court erred in evaluating the merits of his
       allegations rather than first determining whether to appoint new counsel to argue his ineffective
       assistance claim. In rejecting the defendant’s argument, this court found that the defendant’s
       assertions were conclusory and that the trial court thoroughly explored the matters raised in
       the defendant’s motion. Like the trial court, this court noted that “the record shows that the fact
       that defendant withdrew money on the day that the victims disappeared would not have had
       any bearing on the case. This claim simply has no merit.” Id. at 231.
¶ 47       We find the Chapman trial court’s statement akin to a conclusion that the merits of the
       State’s case were so firmly founded and sufficient that, even if the factual bases for the
       defendant’s claim were true, they would not have altered the resulting conviction. The
       statement evinces a consideration of the final merits of the defendant’s case, while also
       recognizing the frivolity of Chapman’s claims. In subsequently finding the Chapman trial
       court’s proceedings proper, this court arrived at the same conclusion.
¶ 48       Defendant’s and the appellate court’s position, however, would require that the trial court
       examine only the factual basis in determining whether to appoint new counsel. Under this
       proposition, if the trial court in Chapman, for example, had ascertained that the defendant
       asked trial counsel to check his phone and bank records, which counsel declined to do because
       of its utter lack of utility, defendant’s position would still require appointing new counsel to
       address the spurious claim. We disagree with this proposition.
¶ 49       In support of his argument, defendant relies on the oft-cited passage from Moore, 207 Ill.
       2d at 77-78:
               “[W]hen a defendant presents a pro se posttrial claim of ineffective assistance of
               counsel, the trial court should first examine the factual basis of the defendant’s claim.
               If the trial court determines that the claim lacks merit or pertains only to matters of trial
               strategy, then the court need not appoint new counsel and may deny the pro se motion.”
               (Emphasis added.)
       Defendant points out that, although numerous cases have cited this passage, this court has not
       explicitly defined the term “lacks merit.”

                                                     -7-
¶ 50       Defendant asserts that a plain reading of this passage indicates that the “lacks merit”
       language relates only to the factual merits of a defendant’s claim and not the end legal merits.
       We disagree. Moore holds that a trial court first examines the factual basis of the claim, not
       that a trial court only examines the facts. A further examination of Moore in its entirety
       supports this interpretation.
¶ 51       In that case, the defendant was convicted of first degree murder and then filed a pro se
       motion for appointment of counsel other than the public defender. The motion also alleged
       ineffective assistance of trial counsel. Id. at 70. At the posttrial hearing, noting that a state
       appellate defender would be appointed on the defendant’s appeal, the trial court declined to
       separately consider the defendant’s pro se motion alleging ineffective assistance of counsel.
       The court had similarly refused to consider the defendant’s motion for appointment of other
       counsel based on ineffectiveness during trial. Id. at 74.
¶ 52       On appeal, this court declared that “the trial court neither ‘denied’ the defendant’s pro se
       posttrial motion nor found the allegations therein to be ‘meritless’ ”; rather the trial court
       conducted no inquiry of any sort into defendant’s allegations. Id. at 75. We noted that Krankel,
       at a minimum, required more.
¶ 53       This court went on to explain that, during the Krankel inquiry, “some interchange between
       the trial court and trial counsel regarding the facts and circumstances surrounding the allegedly
       ineffective representation is *** usually necessary in assessing what further action, if any, is
       warranted on a defendant’s claim.” Id. at 78. Additionally, the court can “base its evaluation
       of the defendant’s pro se allegations of ineffective assistance on its knowledge of defense
       counsel’s performance at trial and the insufficiency of the defendant’s allegations on their
       face.” Id. at 79.
¶ 54       Rather than placing a limit on what a trial court can consider during the inquiry into a
       defendant’s pro se allegations of ineffective assistance of counsel, Moore establishes a
       minimum threshold for the court’s Krankel consideration. Instead of defendant’s suggestion
       that a court can only consider the factual basis of the claim, Moore holds that, at the least, a
       consideration of the facts is necessary.
¶ 55       Again, defendant argues that few courts have specifically examined what the “lacks merit”
       language entails. We find it both more accurate and more pertinent to note that we have never
       distinguished between factual and legal merits when discussing whether a claim of ineffective
       assistance “lacks merit.”
¶ 56       The trial court, most familiar with the proceedings at issue, remains best situated to serve
       the interests of judicial economy by extinguishing conclusory claims. We decline to unduly
       limit the most effective arbiter between patently frivolous claims and those showing possible
       neglect. The court can “base its evaluation of the defendant’s pro se allegations of ineffective
       assistance on its knowledge of defense counsel’s performance at trial and the insufficiency of
       the defendant’s allegations on their face.” Id. Our previous decisions assert the same.
¶ 57       In People v. Coleman, 158 Ill. 2d 319 (1994), this court examined a trial court’s preliminary
       Krankel inquiry where the defendant was convicted of first degree murder, armed robbery, and
       home invasion. The defendant subsequently alleged ineffective assistance of trial counsel for,
       inter alia, failing to file several pretrial motions, including a motion to quash arrest, a motion
       for a preliminary hearing, and a motion to suppress evidence. Id. at 350. The court conducted
       a preliminary investigation and found the arguments to be baseless and spurious. Id. at 350-51.

                                                   -8-
¶ 58       On review, this court found that a motion to quash arrest would have been improper
       because the defendant was not arrested but rather was charged after turning himself in for a
       separate murder. No motion for preliminary hearing was filed because the defendant was
       indicted via grand jury. Further, a motion to suppress evidence would have been inappropriate
       because no evidence was obtained from the defendant or anywhere he would have had a
       possessory interest. Id. at 351.
¶ 59       This court found “that the trial court could properly conclude that defendant’s claims had
       no basis and were thus spurious because defendant did not allege anything of which the trial
       court did not have firsthand knowledge.” Id. at 352.
¶ 60       As Chapman and Coleman demonstrate, following convictions resulting in significant
       sentences, a trial court will oftentimes be confronted with meritless pro se claims. In Chapman,
       although the evidence that the defendant effectively abducted the victims was undisputed, the
       defendant claimed his counsel’s failure to investigate phone and bank records evinced
       constitutionally inadequate representation. Chapman, 194 Ill. 2d at 228-29. In Coleman, the
       defendant’s claim was based upon motions that were not even applicable to his case. Coleman,
       158 Ill. 2d at 351.
¶ 61       We find that, even in preliminary Krankel inquiries, a trial court must be able to consider
       the merits in their entirety when determining whether to appoint new counsel on a pro se
       posttrial claim of ineffective assistance of counsel. This serves both the ends of justice and
       judicial economy.

¶ 62                               Appellate Court’s Proposed Framework
¶ 63       In reviewing whether the trial court properly considered the merits in denying defendant’s
       pro se posttrial claim of ineffective assistance of counsel, the appellate court seized upon
       language in this court’s opinion in People v. Johnson, 159 Ill. 2d 97, 126 (1994), to assert that
       there are four primary ways that a trial court may conclude that a claim lacks merit when
       conducting a Krankel inquiry. 2018 IL App (4th) 170605, ¶ 65. The appellate court held that
       when the court determines the ineffective assistance claim is (1) conclusory, (2) misleading,
       (3) legally immaterial, or (4) pertaining solely to an issue of trial strategy, it may conclude that
       a claim lacks merit. Id.
¶ 64       We now clarify that Johnson did not establish a framework composed of the four main
       reasons to deny a defendant’s pro se posttrial claim of ineffective assistance of counsel without
       appointing new counsel. In that case, we “scrutinized the transcript of the *** post-trial motion
       hearing and we [found] that the trial court conducted an adequate probe into the allegations of
       ineffective assistance of trial counsel.” Johnson, 159 Ill. 2d at 126. As this court did in
       concluding that the Johnson trial court rightfully found that the defendant’s allegations lacked
       merit, we adhere to a case-by-case, fact-specific examination, driven by the record. Indeed, the
       four descriptions in Johnson described why that particular claim lacked merit and therefore
       did not warrant appointing new counsel. Further, to find allegations “legally immaterial”
       implies that a trial court can certainly reach not only the factual basis but also the overall merits
       of an ineffective assistance claim to decline appointing new counsel for further hearing.




                                                     -9-
¶ 65                     Trial Court Hearing on Ineffective Assistance of Counsel
¶ 66       In the case at bar, our review of the record reveals that the trial court conducted an adequate
       inquiry into defendant’s pro se posttrial allegations of ineffective assistance of counsel.
       Defendant does not appear to have presented the court with any valid arguments on the claims.
       We have examined the transcript of the posttrial proceedings, and the trial court addressed each
       allegation with defendant before finding the claims conclusory.
¶ 67       The transcript reveals that the trial court inaccurately stated “I will rule as to whether or
       not I find that there was ineffective assistance in this situation.” While Krankel in fact requires
       a preliminary determination of possible neglect in deciding whether to appoint new counsel,
       the outcome was effectively the same. Defendant’s claims were meritless, and the court
       appropriately declined to appoint new counsel. Further, the court did accurately represent the
       proceedings in stating, “[i]f I find that the allegations are founded, I’ll have to appoint separate
       counsel, and we will proceed to a full-blown Krankel hearing.” It is apparent that the court was
       referring to a hearing on the claims with defendant represented by newly appointed counsel
       when referring to a “full-blown Krankel hearing.” Although the court’s description may have
       contained a few misnomers, this was an appropriately conducted inquiry. Defendant’s
       allegations were either matters of trial strategy or unfounded claims.
¶ 68       The record reveals that this trial centered largely on credibility. The court found
       defendant’s assertion that a thrown seat cushion resulted in a laceration requiring staples
       implausible. On cross-examination, the victim admitted she believed the incident was an
       accident. Further impeachment via text messages was thus deemed unnecessary by counsel.
       Through our scrutiny of the record, we find that defendant received effective assistance of
       counsel and was not prejudiced by his attorneys’ performance. The court rightfully operated
       within its discretion to decline to appoint new counsel to address defendant’s pro se posttrial
       claims of ineffective assistance of counsel.

¶ 69                                         CONCLUSION
¶ 70       For the reasons discussed above, we hold that a trial court may consider both the facts and
       legal merits of a defendant’s pro se posttrial allegations of ineffective assistance of counsel at
       the preliminary inquiry stage. Accordingly, we reverse the judgment of the appellate court and
       affirm the judgment of the circuit court.

¶ 71      Appellate court judgment reversed.
¶ 72      Circuit court judgment affirmed.




                                                    - 10 -